First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 35-41, 47, 48, 54, 55, 61, 62 and 68-75 are pending in the present application. The instant claims are rejected as indicated below. 

Double Patenting
The rejection of claims 76 and 77 on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999 is made moot by the cancellation of the instant claims.
The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 69-75 on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999 is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a cyclic amine of formula (I) as instantly claimed and a method of treating neuropathy (see reference claim 10). 
Unlike the reference claims, the instant claims recite treating “peripheral neuropathies” by administering the claimed compound to a patient “with a symptom of sensory neuropathies such as pain and a symptom of motor or autonomic neuropathies and who needs treatment of the symptom of motor or autonomic neuropathies only”; “with a symptom of motor or autonomic neuropathies only and who needs treatment thereof” or “drug-induced peripheral neuropathies caused by a drug”. 
However, the reference claims drawn to treatment of neuropathic pain (in general) encompasses treatment of the claimed peripheral neuropathies.  The reference disclosure sets forth:

    PNG
    media_image1.png
    72
    401
    media_image1.png
    Greyscale
(see for example, col. 50, lines 10-13).  Also, as would be known in the medical art, neuropathic pain includes symptoms such as, dysesthesia, paresthesia, muscle weakness, etc. See for example, Rashbaum, 2017:

    PNG
    media_image2.png
    151
    677
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    685
    677
    media_image3.png
    Greyscale

Gilron et al., 2006:



    PNG
    media_image4.png
    662
    635
    media_image4.png
    Greyscale
 (additional references cited below in paragraph #9) and there are various forms of neuropathic pain, including drug-induced, autoimmune and metabolic peripheral neuropathies (see for example, D’Amico et al.,2020 and Sissons, 2020 cited in previous Office Actions). 
In essence, the term “neuropathic pain’, caused by a lesion of the nervous system, results in a variety of symptoms including numbness, paresthesia, hypesthesia, etc.).

Therefore, treatment of neuropathic pain, as encompassed by the reference claims, would encompass treatment of symptoms such as numbness, paresthesia, hypesthesia and the various forms of neuropathic pains as encompassed by the instant claims. In other words, treatment of peripheral neuropathic pain would result in treatment of peripheral neuropathy, which causes said pain with symptoms such as numbness, paresthesia, hypesthesia, etc. as encompassed by the instant claims.

As recognized by MPEP § 2112,
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); and
there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Here, treatment of neuropathic pain utilizing the claimed compounds would result in treatment of all of the symptoms thereof as known in the art, including symptoms of motor or autonomic neuropathies. 

Response to Arguments
Applicant’s argument is that the reference is limited to the treatment of symptoms associated with sensory neuropathies not motor or autonomic neuropathies; Arai shows only an analgesic action of the compound in experiments using a neuropathic pain model (peripheral neuropathy model) but does not disclose, teach, or suggest whether it is effective for peripheral neuropathy itself (organic changes in cells and tissues of peripheral nerves). Therefore, according to applicant, the skilled artisan would not have construe Arai as disclosing, teaching or suggesting that the compounds are effective for treating symptoms associated with motor or autonomic neuropathies, much less peripheral neuropathy itself.  Applicant’s argument was considered but not persuasive for the following reasons.
The art, including Arai, teaches peripheral neuropathic pain as inclusive of diabetic painful neuropathy (see instant claims 55 and 61), chemotherapy-induced peripheral neuropathy (see instant claims 41, 47 and 69), Charcot-Marie-Tooth disease (see claim 68).  See for example, D’Amico et al., 2020 (cited in previous Office Actions)

    PNG
    media_image5.png
    211
    490
    media_image5.png
    Greyscale
 and
 

    PNG
    media_image1.png
    72
    401
    media_image1.png
    Greyscale
(Arai, paragraph [0363]).  As evidenced, the term “neuropathic pain” is not limited to sensory neuropathies as suggested by applicant.  In addition, the various neuropathic pain, have symptoms that are sensory as well as motor.  For example, diabetic neuropathy, set forth by Arai, has a variety of symptoms including pain in your hands or feet and muscle weakness or wasting: 
What are the symptoms of diabetic neuropathy?
sensitivity to touch.
loss of sense of touch.
difficulty with coordination when walking.
numbness or pain in your hands or feet.
burning sensation in feet, especially at night.
muscle weakness or wasting.
bloating or fullness.
nausea, indigestion, or vomiting.
More items...
Diabetic Neuropathy: Treatment, Symptoms, Causes - Healthline
https://www.healthline.com › ... › Type 2 Diabetes;

and Charcot-Marie-Tooth disease includes weakness in your legs, ankles and feet, loss of muscle bulk in legs and feet, decreased ability to run, etc.

    PNG
    media_image6.png
    345
    488
    media_image6.png
    Greyscale

Thus, treatment of neuropathic pain, for example, diabetic painful neuropathy or Charcot-Marie-Tooth disease utilizing the compounds of Arai would result in treatment of both sensory and motor symptoms.  
As noted by MPEP § 2112.01 (II), [P]roducts of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, applicant’s argument that the reference does not disclose, teach, or suggest whether it is effective for peripheral neuropathy itself (organic changes in cells and tissues of peripheral nerves) is noted.  As stated above, identical composition would be expected to have identical properties.  Also as recognized by MPEP § 2112, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 
1664, 1668 (Fed. Cir. 2003).
For these reasons, the rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 69-75 on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999 is maintained.

Claim Rejections - 35 USC § 112
The rejection of claims 76 and 77 under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement is made moot by the cancellation of the instant claims.

The rejection of claims 69-75 under 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement is maintained.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in /n re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary. When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.
Briefly, the instant claims are drawn to “preventing” or reducing the developing of drug-induced peripheral neuropathies caused by a drug via administration of the claimed compounds.
The term “prevent” is defined as: 
prevent 
to keep from occurring; avert; hinder. 
to hinder or stop from doing something 
Archaic. to act ahead of; forestall,
Archaic. to precede. 
Archaic. to anticipate.

In essence, the instant claims are interpreted to mean that peripheral neuropathies will entirely cease to manifest after administration of the compound. Applicant has not demonstrated prevention of neuropathy in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and the prevention of peripheral neuropathies.
While the Applicants might be enabled for treatment, the Applicants are not enabled for preventing neuropathies in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually prevent neuropathies. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan. 

Response to Arguments
Applicant argues the specification as filed demonstrated prevention of the development of drug-induced peripheral neuropathies.  According to applicant, the 
results of Example 1 show a reduction or prophylactic effect of the present compound on the development of drug-induced peripheral neuropathies; it is apparent that Example 5 evaluated the prophylactic effect of Compound 1, but not the therapeutic effect, on peripheral neuropathy caused by oxaliplatin because day 0 was when the first dose of oxaliplatin was administered and that Compound 1 was administered prior to the administration of oxaliplatin and that it is scientifically correct to conclude that dose-dependent inhibition of the development of drug-induced peripheral neuropathies can be achieved and that it is possible to completely suppress the development of drug-induced peripheral neuropathies.  Applicant’s argument was considered but not persuasive for the following reasons.
The examiner agrees that generally, the effects of drugs are dose dependent.  However, a reduction is not equivalent to “prevention” which is defined as:
prevent 
to keep from occurring; avert; hinder. 
to hinder or stop from doing something 
Archaic. to act ahead of; forestall,
Archaic. to precede. 
Archaic. to anticipate.

Prevention, as defined, means after the administration of the claimed compound, neuropathies would not occur.  In other words, prevention is not the same as reduction.  According to paragraph [0113], the cells were cultured with 50 μM of cisplatin for 4 
hours to induce cell injury before the Compound 1.  

    PNG
    media_image7.png
    351
    364
    media_image7.png
    Greyscale
The results of Example 1 show a reduction, not a prophylactic effect of the claimed compound on the development of drug-induced peripheral neuropathies.  
As with Example 1, in Example 5, as per paragraph [0134], oxaliplatin was administered for 2 or 3 weeks to prepare an oxaliplatin-induced peripheral neuropathy model:

    PNG
    media_image8.png
    199
    590
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    338
    519
    media_image9.png
    Greyscale

Paragraph [0135] notes a solution containing compound 1 was administered ”to rats 
from day 0 after induction of pathological conditions for 18 days”.
Thus, contrary to applicant’s argument, compound 1 was administered “after” the development of oxaliplatin-induced peripheral neuropathy.
It is suggested, the claimed invention be limited to “reducing the development of drug-induced peripheral neuropathies caused by a drug”
For these reasons, the rejection of claims 69-77 under 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement is maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-41, 47, 48, 54, 55, 61, 62 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 36-41, 47, 48, 54, 55, 61, 62 and 68 depend on claim 35 and, thus, stand rejected as indicated above.
For this reason, the skilled artisan would have been unable to determine the 
metes and bound of the claimed invention.
The rejection of claims 76 and 77 under 35 U.S.C. 112, 4th paragraph, is made moot by the cancellation of the instant claims.

Claim Rejections - 35 USC § 102
The rejection of claims 76 and 77 under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is made moot by the cancellation of the instant claims.

The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68-75 under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained. 
Arai et al. teaches compounds of formula I:

    PNG
    media_image10.png
    228
    411
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    287
    684
    media_image11.png
    Greyscale
for 
treatment of pain, in particular, neuropathic pain (see the entire article, especially paragraphs 0010, 0011). The reference exemplifies compounds such as:

    PNG
    media_image12.png
    491
    497
    media_image12.png
    Greyscale
(see Tables 1-1 and 1- 2).
The recitation of “treating peripheral neuropathies” by administering the claimed compound to a patient “with a symptom of sensory neuropathies such as pain and a symptom of motor or autonomic neuropathies and who needs treatment of the symptom of motor or autonomic neuropathies only”; “with a symptom of motor or autonomic neuropathies only and who needs treatment thereof” or “drug-induced peripheral neuropathies caused by a drug” is noted. 

However, as noted above in paragraph #6, neuropathic pain includes symptoms such as, dysesthesia, paresthesia, muscle weakness, etc. and there are various forms of neuropathic pain, including drug-induced, autoimmune and metabolic peripheral neuropathies (see for example, D’Amico et al., 2020 and Sissons, 2020 cited in 
previous Office Actions).
Therefore, treatment of neuropathic pain, as encompassed by the reference, would encompass treatment of symptoms such as numbness, paresthesia, hypesthesia, muscle weakness, etc. and the various forms of neuropathic pains as encompassed by the instant claims.

As recognized by MPEP § 2112,
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).; and
there is no requirement that a person of ordinary skill in the art would have 
recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Here, treatment of neuropathic pain utilizing the claimed compounds would result
in treatment of all of the symptoms thereof as known in the art.  Therefore, the instant claims are anticipated by the cited reference. 
See response to applicant’s argument below in paragraph #15. 

Claim Rejections - 35 USC § 103
The rejection of claims 76 and 77 under 35 USC 102(a)(1) over Arai et al. 
(WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is made moot by the cancellation of the instant claims. 

The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68-75 under 35 USC 103 over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained.
Arai et al. teaches compounds of formula I:

    PNG
    media_image10.png
    228
    411
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    287
    684
    media_image11.png
    Greyscale

 for treatment of pain, in particular, neuropathic pain (see the entire article, especially paragraphs 0010, 0011, 0019-0023). The reference exemplifies compounds such as:

    PNG
    media_image12.png
    491
    497
    media_image12.png
    Greyscale
 (see Tables 1-1 and 1- 2).

The instant claims differ from the reference by the recitation of 
“treating peripheral neuropathies” by administering the claimed compound to a patient “with a symptom of sensory neuropathies such as pain and a symptom of motor or autonomic neuropathies and who needs treatment of the symptom of motor or autonomic neuropathies only”; “with a symptom of motor or autonomic neuropathies only and who needs treatment thereof” or “drug-induced peripheral neuropathies caused by a drug” is noted; and
various peripheral neuropathies (see instant claims 41, 47, 48, 54, 55, 61, 62, 68 and 75).

However, as noted above in paragraph #6, neuropathic pain includes symptoms such as, dysesthesia, paresthesia, muscle weakness, etc. and there are various forms of neuropathic pain, including drug-induced, autoimmune and metabolic peripheral neuropathies (see for example, D’Amico et al., 2020 and Sissons, 2020 cited in previous Office Actions).
Therefore, treatment of neuropathic pain, as encompassed by the reference, would also encompass treatment of symptoms such as numbness, paresthesia, hypesthesia and the various forms of neuropathic pains as encompassed by the instant claims.

As recognized by MPEP § 2112,
Products of identical chemical composition cannot have mutually exclusive 
properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).; and
there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Therefore,
treatment of peripheral neuropathy, wherein the patient has a symptom other than pain, i.e., symptoms of motor or autonomic neuropathies, would flow naturally from the treatment of peripheral neuropathic pain as rendered obvious by the reference, i.e., treatment of neuropathic pain utilizing the prior art 
compounds would result in treatment of all of the symptoms thereof; and
peripheral neuropathies, including drug-induced neuropathies, are known in the art:

    PNG
    media_image5.png
    211
    490
    media_image5.png
    Greyscale
 (see for example, D’Amico et al., 2020 and Sissons, 2020). 
For these reasons, the instant claims are rendered prima facie obvious. 

Response to Arguments
Applicant argues
the Examiner’s indication that symptoms of neuropathic pain include not only pain but also numbness, paresthesia, and hypesthesia is reasonable. However, said symptoms of neuropathic pain include all symptoms associated with sensory neuropathies whereas the symptoms of peripheral neuropathies include not only symptoms associated with sensory neuropathies, but also symptoms associated with motor neuropathies and symptoms associated with autonomic neuropathies, as described at para. [0003] of the present specification;
the Examples of Arai show only an analgesic action of the compound in experiments using a neuropathic pain model (peripheral neuropathy model) and the reference does not disclose, teach, or suggest whether it is effective for peripheral neuropathy itself (organic changes in cells and tissues of peripheral nerves);
one skilled in the art would not construe the disclosure of Arai as disclosing, teaching or suggesting that the compounds are effective for treating symptoms associated with motor neuropathies or autonomic neuropathies, much less peripheral neuropathy itself;
prevention irrespective of the doses is scientifically impossible as discussed in the arguments against the rejection of enablement; Examples 1 and 5 apparently show a reduction or prevention (complete reduction) of the present compound on the development of drug-induced peripheral neuropathies and
it is common technical knowledge that treatment of neuropathic pain does not 
necessarily encompass reduction or prevention on the development of neuropathic pain, much less peripheral neuropathy itself.
Applicant’s argument was considered but not persuasive for the following reasons.
First, the examiner requests clarification of the statement that “it is common technical knowledge that treatment of neuropathic pain does not necessarily encompass reduction or prevention on the development of neuropathic pain, much less peripheral neuropathy itself”.  If treatment of neuropathic pain does not encompass reduction or prevention of the development of neuropathic pain or peripheral neuropathy, what is encompassed by said treatment?

Second, applicant argues prevention irrespective of the doses is scientifically impossible and seems to be arguing that complete reduction is equivalent to “prevention”.  However, prevent means peripheral neuropathy does not occurs after administration of the claimed compound.  Reduction of symptoms of peripheral neuropathy, as shown in present specification, occurs after administration of the claimed compound but in the presence of peripheral neuropathy, i.e., after the appearance of peripheral neuropathy.  

Lastly, applicant argues treatment of neuropathic pain as taught by the reference is limited to symptoms associated with sensory neuropathic and not symptoms associated with motor and autonomic neuropathies; Arai shows only an analgesic action of the compound in experiments using a neuropathic pain model (peripheral neuropathy model); does not disclose, teach, or suggest whether it is effective for peripheral neuropathy itself (organic changes in cells and tissues of peripheral nerves) and, thus, the skilled artisan would not construe the disclosure of Arai as disclosing, teaching or suggesting that the compounds are effective for treating symptoms associated with motor neuropathies or autonomic neuropathies, much less peripheral neuropathy itself.
As discussed above in paragraph #6, the art, including Arai, teaches peripheral neuropathic pain as inclusive of diabetic painful neuropathy, chemotherapy-induced peripheral neuropathy, Charcot-Marie-Tooth disease.  See for example, D’Amico et al., 2020 (cited in previous Office Actions)

    PNG
    media_image5.png
    211
    490
    media_image5.png
    Greyscale
 and
 
    PNG
    media_image1.png
    72
    401
    media_image1.png
    Greyscale
(Arai, paragraph [0363]).  
Thus, the term “neuropathic pain” is not limited to sensory neuropathies as suggested by applicant.  In addition, the various neuropathic pain, have symptoms that are sensory as well as motor.  For example, diabetic neuropathy, set forth by Arai, has a variety of symptoms including pain in your hands or feet and muscle weakness or wasting: 
What are the symptoms of diabetic neuropathy?
sensitivity to touch.
loss of sense of touch.
difficulty with coordination when walking.
numbness or pain in your hands or feet.
burning sensation in feet, especially at night.
muscle weakness or wasting.
bloating or fullness.
nausea, indigestion, or vomiting.
More items...
Diabetic Neuropathy: Treatment, Symptoms, Causes - Healthline
https://www.healthline.com › ... › Type 2 Diabetes.;

and Charcot-Marie-Tooth disease includes weakness in your legs, ankles and feet, loss of muscle bulk in legs and feet, decreased ability to run, etc.

    PNG
    media_image6.png
    345
    488
    media_image6.png
    Greyscale

Thus, treatment of motor symptoms of neuropathy pain, such as, diabetic neuropathy would flow from the administration of the compounds as taught by Arai.
In response to applicant’s argument that the reference shows only an analgesic action of the compound and does not disclose, teach, or suggest whether it is effective for peripheral neuropathy itself, MPEP § 2112, notes [P]roducts of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Thus, applicant’s argument that the reference does not disclose, teach, or suggest whether it is effective for peripheral neuropathy itself (organic changes in cells and tissues of peripheral nerves) is noted but one cannot separate the properties of the compound and also noted by MPEP § 2112, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
In short, utilizing identical compound for treating identical patient population would result in identical outcome.
For these reasons, the rejection of 35-41, 47, 48, 54, 55, 61, 62 and 68-75 under 35 USC 102 or 103 over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628